Third District Court of Appeal
                                State of Florida

                             Opinion filed July 8, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D15-994
                          Lower Tribunal No. 14-17756
                              ________________


                                Jose A. Garcia,
                                     Appellant,

                                          vs.

                                 Ileana Collazo,
                                     Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Antonio Arzola,
Judge.

      Jose A. Garcia, in proper person.

      Bello and Martinez and Ian Illych Martinez and Joel Bello, for appellee.


Before SUAREZ, C.J., and LAGOA and FERNANDEZ, JJ.

      PER CURIAM.

      This is an appeal from an Order granting a motion for partial summary

judgment. Appellee has filed a motion to dismiss claiming that the Order is not an
appealable order. Appellant claims this Court has jurisdiction under Rule 9.130

(a)(3)(C)(iv), but Appellee is correct that we do not. We dismiss the appeal. See

Rule 9.130 and the comment to the Rule amended in 2000 which state

“Subdivision (a)(3)(C)(iv) allowing review of orders determining ‘the issue of

liability in favor of a party seeking affirmative relief’ was deleted so that such

orders are not appealable until conclusion of the case.”

      Appeal dismissed.




                                          2